 544DECISIONSOF NATIONALLABOR RELATIONS BOARDLenoir Industries,Inc. and Clarence Stinnett. Case10-CA-10522February 11, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOOn September 18, 1974, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedexceptions to the Administrative Law Judge'sDeci-sion.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The Administrative Law Judge found that Re-spondent's October 19, 1973, discharge of ClarenceStinnett, the Charging Party herein, was in violationof Section 8(a)(3) of the Act. While Respondentadmits that Stinnett's discharge was for union-relatedreasons, it contends that, since Stinnett was asupervisor within the meaning of Section 2(11) of theAct, its action in discharging him was not incontraventionof the Act. However, since theAdministrative Law Judge found that Stinnett wasan employee of Respondent rather than a supervisor,he found Respondent's discharge of Stinnett aviolation of the Act. We agree with this conclusion ofthe Administrative Law Judge as we noteinfra.As more fully detailed in the Administrative LawJudge's Decision, Stinnett was hired by Respondentto work as a permanent member of its field repaircrew.2 Cedric Giles, the representative of Respond-iThe Respondent has excepted to certain credibility findings made bythe AdministrativeLaw JudgeIt is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderanceof all of therelevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc,91NLRB 544 (1950),enfd 188 F.2d 362 (C.A. 3, 1951).We havecarefully examined the recordand findno basis forreversing his findings.2Respondentis engaged in the manufacture and sale of modular motelunits.3The Administrative Law Judgegenerally credited Stinnett's testimony.aThe Administrative Law Judgeinadvertentlyfound thatthis figurecomprisedthe amount of time Stinnettworkedon a crew of himself,Brady,and employee Campbell However,the 80-percent figure refers only to theamount oftime Stinnett worked withBradyas opposed to without him andhears no referenceto how manyother employees worked with the two menduring those timesthat theyworked together.5Since the repair work involved appears to have been on the same basicmodular motel uniton each job,itwould appear too that there would be a216 NLRB No. 109ent who hired Stinnett, testified that he did not hireStinnett as a supervisor and stated that he toldStinnett at the time of his hire that "all he wouldhave to do was to bring his tools and come in andhe'dbeworking forMr.Brady [an admittedsupervisor]."Giles further testified that, if Brady,who himself had only recently been hired, did notwork out, Respondent would then have giventhought to making Stinnett a supervisor. Stinnettlikewise testified that, at the time of his hire, Gilestold him that if there was ever an opening for asupervisor, Stinnett would be considered for the job.3Stinnett ultimately spent about 80 percent of histimeworking on a crew under Brady4 and thebalance of his time was spent in taking repair crewsout without Brady. Respondent contends that duringthis time, when Stinnett was out without Brady, heexercised supervisory functions. The AdministrativeLaw Judge has detailed the work of the repair crewand such appears to be clearly routine work.5Further, it is undisputed that on the job itself,whether he worked with or without Brady, Stinnettworked with his tools his entire worktime.6 And onthose crews which Stinnett headed, the employeesworked either from an already prepared list of itemswhich needed repair or reported to the clientrepresentative on the job to ascertain from him thework that needed to be done.? We also note that JackBond, Respondent's vice president for operations,kept a close overall watch on any crew out in thefield.Bond testified that he would try to keep intouch with the crew "every night or every other nightor so" by speaking by phone to the man heading thecrew and checking to see "how they're getting along"or "what problems they've run into."In such circumstances, as more fully detailed in theAdministrative Law Judge's Decision and for thosefurther reasons he notes, we agree with his conclu-sion that Stinnett was an employee of Respondentrather than a supervisor and that his discharge wastherefore in violation of Section 8(a)(3) of the Act.8degree of repetitioninvolvedin any repair work doneon each Job6While Respondent points to the fact that employeesGalyon andCampbell testified that Stinnett had in fact assigned work to the men ontripswhen Brady was not present, the AdministrativeLaw Judgespecifically credited Stinnett's testimony that he had not assignedany suchwork.Stinnett's testimony was corroborated by employees Phillips andHarold Stinnett.rAnd when the employees finished their work,although the man incharge might have them do certain of it over,it appears that this was doneonly afterthe client representative went over the work and determined thatitwas not done acceptably.BAs an indicia of Stinnett's allegedsupervisorystatus, Respondent notesthat,in an election held at Respondent,Stinnett's name was not on theeligibility list and he did not cast a ballot.The Administrative Law Judgenoted Stinnett's explanation that he did not vote because he was on an out-of-town job on the day of the election.While not contesting this,Respondent notes employee Campbell's testimony which indicates thatStinnett told Campbell that he,Stinnett,could not vote because he was a LENOIR INDUSTRIES, INC.545While the Administrative Law Judge correctlyfound that Respondent violated Section 8(a)(3) of theAct by discharging Stinnett for engaging in unionactivities, he inadvertently set out in his Conclusionsof Law and recommended Order as the violation hehad found a refusal to reinstate Stinnett. GeneralCounsel has excepted to these inadvertent errors ofthe Administrative Law Judge and we herein amendhis Conclusions of Law and his recommended Orderso that they are consistent with the balance of hisfindings, remedy, and proposed notice.AMENDED CONCLUSIONS OF LAWSubstitute the following for paragraph 3 of theAdministrative Law Judge's Conclusions of Law:"3.By discriminatorily terminating the employ-ment of Clarence Stinnett on or about October 19,1973,and not thereafter reinstating him to hisposition because of his engagement in union activi-ties,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(3) and (1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Lenoir Industries,Inc.,LenoirCity,Tennessee, itsofficers, agents,successors,and assigns,shall take theaction set forth in the said recommended Order as somodified:Substitute the following for paragraph 1(b):"(b)Terminating the employment of ClarenceStinnett and refusing to reinstate him because of hisunion activities."supervisor.We note,however,thatStinnett denied making such astatement, stating rather that he hadtold Campbell initially that the fieldrepair crew was not eligible to vote and later thatCampbell waseligible tovote.While we do notagree withthe Administrative Law Judgethat Sunnett'sand Bond'sversionsof the Galyon-Davisdisciplinaryincident are"substantially parallel"to each other,we agree with his conclusion that thisincident in which Stinnettmay have imposed a penalty on the twoemployees for their failure to reportto work wasan isolated incident whichdoes not compela supervisoryfinding here.In concurring with the conclusionof the Administrative Law Judge thatStinnett was not a supervisor,MemberKennedy does not rely uponDad'sFoods,Inc.,212NLRB 500 (1974), which he finds to be clearlydistinguishable from the present case.DECISIONSTATEMENT OF THE CASEBERNARD J. SEFF,Administrative Law Judge: This casecameon for hearing before me in Knoxville, Tennessee onAugust 6, 1974. The charge was filed on December 26,1973 and the complaint was issued on June 17, 1974. Thecomplainant is an individual, Clarence Stinnett (hereinaf-ter referred to as the Charging Party or Stinnett). TheUnion involved is the Sheet Metal Workers' InternationalAssociation,Local 464 (hereinafter referred to as theUnion or Local). The complaint alleges that LenoirIndustries, Inc. (hereinafter referred to as Respondent orCompany) discharged Stinnett because of his membershipin and activities on behalf of the Union, thus violatingSection 8(a)(3) and (1) of the Act. Respondent does notdeny that it discharged Stinnett because of his unionactivitiesbut defends on the ground that the ChargingParty is a supervisor within the meaning of Section 2(11)and therefore beyond the protection of the Act.The parties were given opportunity at the trial tointroduce relevant evidence, examine and cross-examinewitnesses, and argue orally. Briefs were carefully consid-ered.FINDINGS OF FACTI.JURISDICTIONRespondent is a Tennessee corporation with its principalofficeand place of business located at Lenoir City,Tennessee, where it is engaged in the manufacturing andsaleofmodularmotel units.During the past yearRespondent sold and shipped goods valued in excess of$50,000 directly to customers located outside the State ofTennessee. I find that it is engaged in commerce within themeaning ofSection 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGEDUNFAIR LABOR PRACTICESThe sole issue litigated at the hearing was whether or notStinnett was a supervisor within the meaning of Section2(11) of the Act.A.PreliminaryStatementJack Bond, vice president in charge of operations,explained the nature of the Company's operations. LenoirIndustries is engaged in the manufacture of motelmodulars the basic module consists of a unit 12 feet wideby 52 feet long. It consists of two motel rooms, back toback, with a 4-foot service chase in the center where all theplumbing and electrical parts are subbed out. It is of woodframe construction. All the interiors of the rooms arefinished.The plumbing fixtures are set. All the electricalwires are pulled. The carpet is on the floor; and the mirrorsare attached to the wall.The Company employs approximately 75 men most ofwhom are working in the plant where all the above itemsaremanufactured, they are then shipped to the sites forinstallation in finished condition. These units are then soldto individual owners of motels. At the present timeRespondent sells the modules in about 18 different Statesthroughout the Eastern part of the United States. After the 546DECISIONSOF NATIONAL LABORRELATIONS BOARDunits are completed in thefactory theyare transportedfrom the plant to the field.A large crane is rented in thearea and there are teams of men who go out in the field tocheck up and correct, when necessary, the electrical andplumbing fixtureswhich are built onto foundationsprovided by the customers. The crews consist of from 3 to5men including a carpenter,electrician,and plumbingman. The owner of the motel has his own generalcontractorwho does the foundation work and all theelectric and plumbing hookups, puts on the permanentroof and builds the parking lot. The principal responsibilityof the teams is to check whatever has already beeninstalled,check on the installations and correct anycarpentry work, plumbing and electrical work that requiresadjustment.It is important to note that the teams consist ofhighly experienced workmen who need no supervision onthe jobsince these men are all experts.Occasionally theleadman of the group,while he does not actually supervisethe team,does help to maintain discipline.One of suchleadmen,Stinnett,acts somewhat in the role of Respond-ent's representative on the job and he has the additionalresponsibility of reporting back totop management theprogress on the job or any special problems that may havearisen.B.The Testimony of the WitnessesThe Charging Partytestified that he has been workingwith his tools as a carpenterfor 20 to 25 years. When hewas hired, in July 1972 by Cedric Giles,who was then theplant superintendent,he wastold he would be hired towork with a field crew with histoolsand that he (Giles)"needed a manout there withmy experienceon the unit tohelp." Also that Giles told him "that if therewas ever anopening outthere fora supervisorthat I would beconsideredfor it." Stinnett went on to say that there neverwas such an opening.At the time of hisbeing hired he waspaid$175 a week and after about 90 days on the job he wasraised to$200 per week.He was dischargedon October 19,1973.Stinnettwas called in from Pennsylvania and told toreport for work on Mondaymorning.Bond called him intohis office and the following colloquy took place:(Bond)said"I've got some bad newsfor you."He said,"I'm going to have to let you go."(Stinnett) said,"I asked himwhat for?"He said, "Well,I'm goingtoput on yourseparation papers thatunsatisfactorywork."He said,"Now we both knowthat that's not the reason."I said,"No, Mr. Bond, I know that's not the reason.What is thereason?"He said,"Well thereason is thisunion."He said, "I been toldthat you havebeen activein the union,getting union in the plant here."(Stinnett) . . . and I told him that I couldn't take aseparationnotice withunsatisfactory work on it, that Iwanted the truth put on it, whatever he was firing mefor...Bond then told him he would investigate it for 1 more weekand for Stinnett to come back to see him. He did asinstructed, and returnedto seeBond who told him that"I'm going to put on it what we're letting you go for." Theseparationnoticeappears in the record as GeneralCounsel's Exhibit 2. The reason for the discharge states". . . conduct unbefitting a Supervisor in connection withunion activities."The testimony of Stinnett continues as follows:Q.Now when you're on the job, describe for thehearing what you do ... .A. If I was on the job, and we didn't havecarpenters and plumbers and electricians I had tocheck the plumbing . . . for leaks and correct them,check all the wiring, to correct them, and I had toadjust the motel unit doors and do general repair insidethe rooms, which is bad ceilings, and bad fixtures andmoldings and whatever needed to be repaired.Stinnett further testified that when he started to work forRespondenthe was sent on an assignmentwith JamesBrady who was and is a supervisor. The General Counselasked Stinnett on directexamination:Q.Now what, from your observation, what did Mr.Brady do when you were out, away from Lenoir City ata motel establishment?A.Mr. Brady was our supervisor. He assigned usour work and checked our work when we finished withit tosee that wehad done it satisfactory.Q.Nowtell uswhether or not Mr. Brady did anyof the manual work?A.Mr. Brady might have worked some if hewanted to.Sometimeshe would stop and give yousomething, if you wasin a strainor something, why hewould help you. But otherwise, he checked the workand assigned us toour work.Q.Okay. Now were there any times that you madetrips without Mr. Brady?A.Yes, sir.Q.All right.What number was on the crew whenyou went without Mr. Brady?A.How many times?Q.No, what was the number of the crew?A.Anywherefrom oneto maybe five.Q.Who told you you were to go without Mr.Brady?A.Sometimes Mr. Brady told me I'd be going andsometimes Mr. Bond told me I would be going.Q.All right.What would Mr. Bond tell you?A.He would tell me, give me a list of work, if hehad a list, of the things that needed to be done. And ifhe didn't have a list,he would tell me to check with themanager for room number and work to be done. LENOIR INDUSTRIES,INC.547Q.Well would he tell you where you were going?How did you find out where you were going? Whatspecific city?A.WellsometimesMr. Bond would tell me that I'dbe going to a certain place in Florida,and sometimesMr. Brady would tell me before we came in that Iwould be going to, next week,somewhere else.Q.Well then who would assign the crew membersto this crew?A.Mr. Bond and Mr. Lane.Q.Did you have any sayso in who you wanted?A.No, sir.Q.Now can you remember the trips you made toFlorida?A.Yessir.... I made one tripto Tampa, Floridafor the purpose of straightening some window walls.They was trying to stucco the front of the units and thewindow walls had to be straightened out. And me andthree more fellows went on this trip.Q.And what, did you have verbal or writteninstructions?A. I was told that we had some window walltrouble down there; to check with the superintendenton thejob, the contractor.Q.How about where do you people stay whenyou're on the road?A.We stayin motels.Q.Who handles that?A.Well on that particular trip, Mr. Bond made theroom arrangements himselfQ. . . . Did you go to Tampa any other time?A.Yes, sir Ireturnedto Tampa ... Me and twomore fellows,Mr. Lester Lawson and Mr. JamesGalyon got in a truck and went back to Florida.In answer to a further question as to who assigned thesemen to that job Stinnett replied,"I don't recall whether itwas Mr.Bond or Mr. Brady.It could have been either. Idon't remember."The second time the men went to Tampato adjust doors and check both the electricaland carpentrywork.Motel arrangements on this occasion were made byStinnett.Payment forthemotel wasmade bya gasolinecredit card. The Charging Party went on to say that thecrewmembers got to the sites in thefield in a Dodge vanwhich was driven by Brady. When he was not there themen traveledby planesometimesand occasionally theytook a bigger truck.The men and supplies went with thetruck.Also sometimes some of the men were brought to thesite after the original crew had already reached the job. Sofar as driving the truck was concerned when Brady was notalong on the trip the men would take turns driving on longtrips.The lady in the Company's office gave the men cashexpense money.Sometimes the money was given to themby Mr.Bond himself.Stinnett was in charge of the expensemoney.He, in turn,gave the expense money to the rest ofthe men.Expense money started at $6 and later was raisedto $8 per day. He remembered that after completing a taskat Tampa he and the crew proceeded to Orlando, Florida.Once again Stinnett did not assign the men at a time whenBrady was not with them. On this occasion Stinnett hadtrouble with Galyon and Davis. They went out on a drunk,stayed out all night, and did not report to work the nextmorning.Stinnett had material in the truck and Davis had the keyto this truck. He went on lunchtime, saw the men whoasked what was going to happen to them. Stinnett calledBond that night and reported to him. He asked Bond to belenient with the men and suggested that they be docked aday's pay and denied theirusual expensemoney. Bondsaid that would be all right with him.Stinnett said that when he was with a crew, out of town,he would work with his tools, either as a carpenter whenthat work was required to be done, or, if the crew consistedof a carpenter, he would do plumbing work; also if bothplumbing and carpentry work was being handled by mentrained to do this type of work he would sometimes doelectrical work. He also testified that when he was out on ajobsite when Brady was not along, Stinnett worked with histools 100 percent of the time. The usual hours spent on ajob away from Respondent's plant was 10 hours per day.The only other duties performed by Stinnett was to handlethe -men's expense money and he also turned in their time.Further elaborating on the typical work week when a crewwas in the field Stinnett said the men, himself included,worked 10 hours a day Monday through Saturday and 8hours on Sunday. All the men received overtime payexcept for Stinnett and Brady who were paid on a salarybasis.Oftentimes when the crew was out of town on a job,Stinnettand the others in the crew worked 7 days a week,for 10 hours a day. When they returned to Respondent'soffice Brady and Stinnett were given days off in the form ofcompensatory time off because of the excessive hoursworked. Both Stinnett and Brady received their regular paywhen they were given compensatory time off.In sum Stinnett's duties while on the job involved thefollowing: he worked with his tools approximately 100percent of the time;sometimeshe spent at least 80 percentof the time he worked in a crew consisting of himself,Brady, and employee Campbell; on five or six occasionsduring the 15 months of his employment with RespondentStinnett was sent outin the field with a crew for which hewas responsible. Besides actually working on the jobStinnett did keep a record of expense money, he also kepttimerecords of the crew and he checked out the completedproject with a representative of the customer.It isthe contention of the General Counsel that the workperformed by the crew was routine in nature and it was notnecessary for Stinnett to oversee or direct the work of themen on the crew. Stinnett himself usually performedcarpentry work and he occasionally did some plumbingand electrical work when this became necessary. Stinnetttestified credibly that he neither assigned work to the mennor did he inspect the jobs performed by them. Histestimony on this point was corroborated by employeesPhillips and Harold Stinnett. In further substantiation ofthe lack of knowledge of the men with whom he worked 548DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat he was in chargeof the job, Phillips testified that hewas unawarethatStinnett had chargeof the crew.On one isolated occasion,while on a job in Orlando,Florida,two membersof the crew stayed outall night on adrunk and failed to report to work the next day. They didshow up at theirmotel rooms during theday butStinnett,evidently of the view that theywere notin condition towork, did not allow them to come to work and "dockedthem their time and expensemoney" for that day. Hereported this incidentto Vice PresidentBondthat nightand recommended leniency.His suggestion not to imposeany additional disciplinarymeasureswas agreed to byBond. Respondentpoints out that bothBond and one ofthe employeesinvolvedstated that action against the menwas takenprior to the reportto Bond.Respondent contends,in support of its position thatStinnett is a supervisor,that he is frequently out onassignmentswithout Brady,an acknowledged supervisor,and onsuchoccasions Stinnett is the onlycompanyrepresentative present to oversee thejob. Further thatStinnett, like Brady,is carried on thesalary payroll whilethe men whowork withhim areall hourlypaid employees.The Companyunderscores its argument that Stinnett was asupervisor by emphasizing the incident regarding the twoemployees who went out on a drunk and werepenalized byStinnett. It also urges that Stinnett assigned men tohis jobsand that he gave them orders and inspectedtheir work.These contentionsare stoutlydenied by Stinnett.FinallyRespondent argues that even when Stinnett was not alwaysin charge of a givenjob thefact remains that he was theregular alternate in supervision.Also that the supervisoryrole occupiedby Stinnettwas a recurrent and anticipatedpart of his job.CredibilityResolutionsThe Companystates that Stinnett is an incredible witnessin that his testimony"lacked candor and his explanationswere at variancewith provenfacts."My evaluation of thetestimonyoffered byStinnett is that he testified in astraightforward and convincing manner and I credit histestimony.In fact Bond also made a credible witness and some ofthe versionsoffered byboth men did not necessarilycontradict each other.For example the storiestold by eachof them with respect to imposing discipline in the incidentinvolving employees Galyon and Bob Davis were substan-tially parallel to each other.It is not disputed that Bradywas hired at $200 per week;Stinnett was initiallypaid $175perweek.Theyboth received raisesinpay-Bradyultimately earned$240 and Stinnett$200 per week. At thetime of hireStinnett was told that ifthe Company neededan additional superintendent in charge of repair crews hewould be consideredfor the job. Testimonyalsowasuncontradicted that on occasion clearly nonsupervisorymen were sent out on jobs alone,without any supervisorsbeing along on the assignment.There was a clear conflict in someof thetestimony.Stinnett said he neither assigned men, picked them, norinspected their work on its completion.Bond stated thatStinnettdid selectmen to accompany him on jobs,assigned them to work when they reached the jobsite andwas responsiblefor checking the work done. It should benoted that there was no convincing evidenceadduced atthe hearing in support of Bond's contentions in this regard.Iam persuadedthatthe fact all men on the repair crewswere expert craftsmen in their several specialties(plumbe-rs, electricians,and carpenters)makes it seem reasonablethat theydid not need supervision.MiscellaneousThereis testimony in the recordthat in an electionconducted by the NLRB,Stinnett's name wasnot on theeligibility list and he did not cast a ballot. According toRespondent Stinnettwas excluded from participation inthe election because he was a supervisor.Stinnett'sexplanation is that hedid not votebecause he was sent outof town on a job on the daythe electiontook place. Thistestimonystandsunrefuted on the record.The recordalso contains numerous references to thewearing ofhard hats by the men. All hats initially are whitebut some havebeen painted blue. Theselatterweredifferentlypainted todenote thatthewearersweresupervisors.Thisrecord informationbecause it wasnot controverted that the menin the repaircrews did not wear hard hats at all.ConcludingFindingsand AnalysisRespondent contendsthat"Stinnettwas hired asassistantfieldcrewsuperintendent and wasaccordedsupervisorystatusthroughouthis employment. He wascarried onthe supervisory payroll account, as wasthe plantmanager.He was given timeoff followingextended fieldtrips,with full compensation, and, similarly was entitled tohis salary during periods of illness."Stinnett claimed he exercisedno supervisory authority.Apart fromthe single isolated instance when he imposed apenalty onGalyon andDavisfor failingto reportfor workthe recorddoes not includeany otherevidence thatStinnett disciplined the men.It is admittedthathe kept thetime of themen, that he reported on the progressof the jobto Bond, and that he kept and disbursed expense money,whenever Brady was not along as a part of a repair crew,but the record is devoid of any convincing evidence that heexercised any of the supervisory duties enumerated inSection 2(11) of the Act. Whilethis latter point is disputedby Respondent I am. not persuadedby theevidence in therecord as a whole that Stinnett regularly exercised dutiesnormally associated with supervision of employees.Respondent cites numerous cases which it claims supportits conclusion that Stinnett was a supervisor.Ihave readthe cases advertedto by the Companyand have concludedthateach one is substantially different on itsfacts from thematter at bar and therefore are not apposite.On the otherhand many cases,indeed the weight of authority as setforth in adjudicated cases much closer to the facts,point tothe opposite conclusion,viz,that Stinnettwas not asupervisor. LENOIR INDUSTRIES, INC.In a very recent case decidedby the NLRB on July 22,1974,Dad's Foods,Inc.,'the Boardconcluded that "thefact that an individual may haveauthorityto dischargeemployees under certain circumstances does not mean thathe is a supervisor as definedin the Taft-Hartley Act, ...112The facts in theDad'scase are even strongerthan those inthe instant case.The employeein question opensthe employer'splanteach morning some 30 to 45 minutesbefore the plantmanager arrives,and during this time he workswith otheremployees performing the routine tasksnecessary toprepare the plant for theday's production. The plantmanager leaves the plant each morningfor 30 to 45minutes to visit anothercompany of which he is partowner,and on these occasions the alleged supervisor is "incharge"of operations and has the limitedauthority todischarge employees for intoxicationon the job orinvolvement in a fight.The Board held that it is "lessthan persuaded" that theemployees in question have"genuine or meaningful"authorityto discharge or discipline.At most, it says, theauthorityhe hasis"only a very restricted, and sporadickindof authority,limited to certain predeterminedkinds ofmisconduct."Authority "so narrowly confined both intime and scope, if it can besaid to exist at all," is notsufficient to establish supervisory status.The Board alsofound that any directionsthat the employeegives' tocoworkers are of a routine nature or pursuant to instruc-tions of the plant manager.In the light of this case,just decidedon July 22, 1974, itseems clear that in a factual situation analagous, if noteven stronger than the facts of the instant case, I ampersuaded that Stinnett is not a supervisor and isthereforeentitled to the protectionof the Act.I thereforefind thatStinnett,admittedly discharged for union activities, wasdischarged in violation of his Section7 rights. I thereforewill recommend that he be reinstated to hisformer job withbackpay computed with interest as is customary where anemployer has been found to have violated Section 8(aX3)and (1) of the Act.I so find.Respondent places considerable reliance to support itscontention that Stinnett is a supervisor on the admittedfact that he is carried on the payroll as a supervisor and ispaid on a salary basis as distinguished from being anhourly paid employee.The fact that he hasbeen describedas assistant superintendent has no great significance. As issuccinctly stated by the General Counsel inhis brief:In making a determination as to whether an individualisa supervisor,titlealone is insufficient to confersupervisory status.Itisthe function,dutiesandauthority ofthe individual which must be determina-tive.3Stinnett's handling of expense money and time recordsand his one isolated incidentof disciplinary action *didnot involve the degree of independent judgment ori212 NLRB 500 (1974).9 Ibid.3CapitolTransitCompany,114 NLRB 617 at 618(1955);Trumbull549responsible authority sufficient to find him a supervi-sor.Likewise, the fact that Stinnett was paid a salary ratherthan hourly is insufficient to establish an individual as asupervisor.4The Board has held that an employee usually left in chargewhen the general manager and the assistant generalmanager are away is not a supervisor because anysupervisory authority exercised was sporadic in nature.5With respect to the emphasis placed by Respondent onthe fact that Stinnett was a salaried employee rather thanan hourly paid man, it should be noted that Respondent'sbrief inexplainingthe Company's supervisory hierarchystates:Plant employees are supervised by a plant superintend-ent and assistant plant superintendent, who are bothsalariedemployees,and hourly paid foremen andassistant foreman.[Emphasis supplied.]Thus it can be seen that in the Company's structure,being paid on a salary basis rather than on an hourly basisisnot determinative as a significant factor in decliningwhether an employee is a supervisor or a rank-and-fileman. From the facts asfound-supraand the determinativelegal precedents I find and conclude that Stinnett was not asupervisor within the meaning of Section2(11) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent as set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above,have a close,intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHavingfound thatRespondent has engaged in certainunfair labor practices, I shall recommendthat itcease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.It has been found that Clarence Stinnett is not and neverwas a supervisor within the meaning of Section 2(11) of theAct. Respondent admits that Stinnett was discharged forunion activities. Such action on the part of the Company isa clear violation of Section 8(a)(3) and (1) of the Act. Ishall therefore recommend that Stinnett be reinstated to his.former position,or, if that is no longer available, to asubstantially equivalent position with backpay from thedate of his discharge to the date Respondent makes aproper offer of reinstatement.Such offer of reinstatementshall be without prejudice to his seniority or other rightsand privileges. Backpay and interest shall be computedAsphalt Co. of Delaware,136 NLRB 1461, 1469(1962).4Muscle ShoalsRubber Company,157 NLRB829 at 832 (1966).5Mon-Clair Grain and Supply Co.,131 NLRB1096, 1099(1961). 550DECISIONSOF NATIONAL LABOR RELATIONS BOARDunder the established standards of the Board.6Upon the foregoing fmdings of fact, and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organizationwithin themeaning of Section 2(5) of the Act.3.By failing and refusing to reinstate Clarence Stinnettupon his unconditional request for reinstatement, Re-spondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4.By the foregoing conduct which interferes with,restrains,and coerces employees in the exercise of therights guaranteed in Section7 of the Act,Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby recommend the following:ORDER 7Respondent, Lenoir Industries, Inc., Lenoir City, Ten-nessee, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Discouraging membership in or activitieson behalf ofSheetMetalWorkers' International Association, Local464, or any other labor organization by failing and refusingto reinstateClarence Stinnett to a properly availableposition upon his unconditional application for reinstate-ment,or in any other manner discriminating in regard tohire or tenure of employment or any term or condition ofemployment.(b) Refusing to reinstate Stinnett upon his unconditionalapplication because he has engaged in union or concertedactivities.2.Take the following affirmative action designed toeffectuate the policiesof the Act:(a) Offer Clarence Stinnett immediate and full reinstate-ment to his former position,or, if such position no longerexists,toa substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake whole for any loss of earnings he may have sufferedby reason of his discriminatory discharge and failure toreinstate him in the manner setforthin the "Remedy"section of the Decision of the Administrative Law Judge.(b) Preserve and, upon request,make available to theBoard or its agentsall payrolland other records,socialsecuritypayment,records,timecards,personnel recordsand reports,and all other records necessary to analyze theamount of backpay due under the terms of this Order.(c) Post at its Lenoir City,Tennessee, plant copies of theattached noticemarked "Appendix." 8 Copies of saidnotice,on forms provided by theRegionalDirector forRegion 10, shallafter being duly signed by Respondent, beposted immediately upon receipt thereof in conspicuousplaces,and be maintained for 60 consecutive days.Reasonable steps shall be taken to ensure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the RegionalDirector for Region 10, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.6F.W.Woolworth Company,90 NLRB 289 (1950);IsisPlumbing &Heating Co.,138 NLRB716 (1962).7 In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeitsfindings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.a In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing in which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we, LenoirIndustries,Inc., violated theNational LaborRelationsAct, and has Ordered us to postthis notice.We intend to carry out the order of the Board,the Judgment of any court, and abide by the following:The Act gives all employees these rightsTo organize themselvesTo form,join,or help unionsTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT do anything to interfere with you inthe exercise of these rights.WE WILL NOTfire or otherwise discriminate againstany employee because he joins,assists,or supports aunion.As it has been found that we violated the law whenwe fired Clarence Stinnett,WE WILL offer him his oldjob back if thesame exists,and if not a substantiallyequivalent job, and we will make up the pay he lost,together with 6-percent interest.LENOIR INDUSTRIES, INC.(Employer)